               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DEANGELO VEHICLE SALES, LLC,                          CIVIL ACTION
       Plaintiff,

       v.                                             No. 19-246

CERTAIN UNDERWRITERS AT
LLOYD'S LONDON,
         Defendant.

                                 MEMORANDUM

      Defendant, Certain Underwriters at Lloyd's, London, by its Motion to

Dismiss, or in the alternative, Motion to Transfer (ECF No. 8), caused venue of

this case to be transferred to this Court from the United States District Court for the

Southern District of Florida. It then, in this Court, filed a Motion to Dismiss

Plaintiffs Complaint (ECF No. 23) on January 22, 2019, which was denied on

January 22, 2019 (ECF No. 24). Defendant's Motion to Dismiss that was filed in

this Court was, substantively, the same Motion to Dismiss that was filed on July

17, 2018 in the Southern District of Florida (ECF No. 8) (minus the arguments

regarding transfer). This Court, prior to its ruling, had the benefit of reviewing the

Response and Reply that were previously filed in the Southern District of Florida

(ECF Nos. 9, 10). The alacrity of this Court's ruling signals only the need for the

parties and this Court to move forward to a fair and final resolution. The

peremptory nature of the denial was not meant to signal a defective filing.


                                          1
      It is eminently clear from the Complaint, Motion to Dismiss, and Plaintiffs

original Response, that the dispute requires proportional discovery regarding

waiver of written assignment, factors addressing parol evidence issues, and issues

regarding an actual loss under the terms of the policy before the Court can

appropriately make a ruling which would, by its own order, dispose of this case.

While some contract cases are so clear they can be decided on a motion to dismiss,

this is not one of them. The contours of discovery, the timing of the response to

any dispositive motion, and the scheduling of oral argument on any dispositive

motion will be addressed in the parties' 26(f) report and the Rule 16 conference.



                                                    BY THE COURT:

Dated: January 28, 2019




                                         2
